WILLSON, Judge.
But one witness, Berry Milligan, testified to the *46falsity of defendant’s statement. His testimony was directly contradicted by that of the defendant, and by that of an unimpeached and disinterested witness. His credibility was also impeached by proof that his general reputation for truth and veracity was bad. He was not a credible witness. A credible witness “is one who, being competent to give evidence, is worthy of belief.” Bouv. Law Die. His testimony, if corroborated at all, was not strongly corroborated as to the falsity of defendant’s statements assigned as perjury. There is some evidence tending to show that Milligan did not kill his stepfather, and while such evidence was admissible, perhaps, as a circumstance in support of an inference that he did not tell the defendant that he had committed the crime, when in fact he had not committed it, such circumstance is to our minds weak, and falls far short of strong corroboration. It is as reasonable to suppose that he told the defendant a falsehood as that defendant would testify to a falsehood. W e think the evidence is wholly insufficient to warrant the conviction. Code Crim. Proc., art. 746; Willson’s Crim. Stat., secs. 310, 311; Anderson v. The State, 24 Texas Ct. App., 705; Wilson v. The State, 27 Texas Ct. App., 47; Maines v. The State, 26 Texas App., 14.
We think, moreover, that the court should have instructed the jury as requested by defendant, that if they believed from the evidence that the witness Milligan was not a credible witness, that is, not worthy of belief, they should acquit the defendant. Smith v. The State, 22 Texas Ct. App., 196.
We think material error was committed in admitting the testimony of the witness Hill'as to the acts and declarations of the witness Milligan. This testimony was not admissible for any purpose. It did not corrobo-? rate the testimony of Milligan as to the falsity of defendant’s alleged statements. It tended merely to explain certain circumstances which, unexplained, created suspicion that Milligan had murdered the deceased Jones.
We think it unnecessary to determine other questions presented, as they are not likely to occur on another trial.
The judgment is reversed and the cause is remanded.

Reversed and remanded.

Judges all present and concurring.